Citation Nr: 1726763	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-44 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity involving the sciatic nerve for the period since January 30, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity involving the sciatic nerve for the period since January 30, 2009.

3.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1977 and from January 1978 to July 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, the Veteran testified at a videoconference conference with the undersigned Veterans Law Judge.  A copy of that transcript has been associated with the electronics claims file.

In May 2013, the Board remanded these claims for further development.

A March 2016 Board decision, in part denied entitlement to ratings in excess of 10 percent for peripheral neuropathy of the left and right lower extremities for the period since January 30, 2009.

The Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016 Joint Motion for Remand, the Court issued an Order that vacated and remanded these claims to the Board for further development.

In February 2017, the Veteran provided a waiver of consideration of additional evidence by the AOJ associated with the claims file since the last supplemental statement of the case.

The issue of entitlement to special monthly compensation based on the need for aid and attendance of another has been raised by the record in a June 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  For the period since January 30, 2009, the Veteran has exhibited symptoms consistent with moderate incomplete paralysis of the sciatic nerve in the left lower extremity.  

2.  For the period since January 30, 2009, the Veteran has exhibited symptoms consistent with moderate incomplete paralysis of the sciatic nerve in the right lower extremity.  

3.  For the period prior to September 25, 2013, the Veteran's service-connected disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant referral of a TDIU on an extraschedular basis.

4.  For the period since September 25, 2013, the Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity for the period since January 30, 2009 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for a rating of 20 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity for the period since January 30, 2009 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a March 2009 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the reports of March 2009, December 2010, May 2012, September 2013 and May 2014 VA examinations.  Additionally, per the March 2013 Board remand instructions, the Veteran's records from the Social Security Administration (SSA) have been obtained associated with the claims file. 

In light of the above, the Board also finds that the RO substantially complied with the March 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf to include the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Factual Background

On VA examination in March 2009, the motor function of the lower extremities was normal.  Using a pin prick test, the sensory function was abnormal with a sensory deficit in both feet.  The reflexes were 2+ bilaterally in both the knees and ankles. The examiner noted that the effect of the Veteran's peripheral neuropathy on his daily activities was moderate.

On a December 2010 VA examination, the knee and ankle jerks were 2+ bilaterally.  There were no signs of pathologic reflexes, and the examination revealed normal cutaneous reflexes.  The range of motion in the hips, knees, and ankles were normal bilaterally and were repeatable and without pain.  The strength of the lower extremities was normal throughout except hip flexion was 4/5 bilaterally and hip extension was 4/5 bilaterally.  The Veteran had generalized dysthesia of the lower extremities with the right being more affected than the left. The examiner noted that the Veteran's occupation was not affected by his condition(s).  

On VA examination in May 2012 VA examination, the examiner noted that the Veteran had moderate constant (may be excruciating at times) pain, intermittent (usually dull) pain, paresthesias and/or dysesthesias, and numbness bilaterally.  Muscle strength testing was 5/5 bilaterally in the lower extremities, except knee extension, which was 4/5 bilaterally.  There was no muscle atrophy.  The reflex exam was normal bilaterally at the knees and ankles.  The sensory examination for light touch revealed decreased sensation bilaterally in the upper anterior thigh (L2), thigh/knee (L3/L4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  The sciatic nerve was normal bilaterally.  The examiner noted that the Veteran's peripheral nerve condition had impacted his work as he had not been working since November 2008 due to Limb-Girdle Muscular Dystrophy.

At his Board hearing in February 2013, the Veteran testified that he could stand for no more than 10 minutes due to excruciating pain and that the pain in his legs caused him to stumble and fall often.

On a VA audiological examination in March 2013, the examiner noted that the Veteran's service-connected hearing loss and tinnitus impacted his ability to work as he had to constantly ask people to repeat themselves, had trouble hearing soft voices and had headaches and balance issues.

In an August 2013 statement, a friend of the Veteran noted that the Veteran had a hard time standing, walking, standing up and sitting down due to his peripheral neuropathy.

On VA examination in September 2013, the Veteran did not have constant pain.  He had mild intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness bilaterally.  Muscle strength was 5/5 in right knee extension, ankle plantar flexion, and ankle dorsiflexion, and was 4/5 in left knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy.  The reflexes were absent bilaterally at the knees and ankles.  The sensory examination for light touch revealed normal sensation bilaterally in the upper anterior thigh (L2), thigh/knee (L3/L4), and lower leg/ankle (L4/L5/S1), and decreased sensation bilaterally in the foot/toes (L5).  There was a mild incomplete paralysis of the sciatic nerve bilaterally.  The September 2013 examiner indicated that Veteran's peripheral neuropathy was characterized by "numbness and a burning type pain in the lower extremities."  The examiner noted that the Veteran had worked at a steel manufacturing plant and had been in construction all of his life until he stopped working in 2008.  Most of his jobs required heavy lifting and strenuous work.  The examiner noted that the Veteran's peripheral nerve condition had impacted his work as he was limited to work requiring no prolonged walking or standing and no heavy lifting or carrying.

On VA examination May 2014, the Veteran did not have constant pain.  He had mild intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness bilaterally.  Muscle strength was 5/5 in right knee extension, ankle plantar flexion, and ankle dorsiflexion, and was 4/5 in left knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy.  The reflexes were absent bilaterally at the knees and ankles.  The sensory exam for light touch revealed normal sensation bilaterally in the upper anterior thigh (L2), thigh/knee (L3/L4), and lower leg/ankle (L4/L5/S1), and decreased sensation bilaterally in the foot/toes (L5).  The examiner indicated that there was mild incomplete paralysis of the sciatic nerve bilaterally.  

The examiner opined that the Veteran's service-connected disabilities impacted the Veterans' employment as he was unable to perform duties requiring repetitive bending, stooping, crawling and climbing of stairs.  He could not do prolonged walking or standing and was unable to climb ladders, run, lift or carry heavy or moderate weight objects.  The examiner noted that the Veteran last worked as a material handler of steel which required heavy lifting, carrying, pushing, pulling, bending and prolonged standing and walking.  He would be unable to perform these types of duties.  The examiner noted that if the Veteran's educational and work experience was such that he would be unable to obtain other than this type of work, then he would be unable to obtain or retain substantially gainful employment based upon his service-connected disabilities.

In a January 2017 Vocational Employability Assessment, a rehabilitation counselor opined that as a result of the Veteran's service-connected disabilities, it was more likely than not that the Veteran was unable to secure and follow a substantially gainful occupation, to include sedentary employment, since he was forced to stop working as a warehouse supervisor in November 2008.  The correspondence noted that the Veteran last worked as a clerk at the Home Depot in April 2009.  


I.  Increased Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his peripheral neuropathy.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

On January 30, 2009, the Veteran filed his claim for increased ratings for bilateral peripheral neuropathy of the lower extremities.  In the April 2009 rating decision, the RO assigned two 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities involving the sciatic nerves effective January 30, 2009, under Diagnostic Code 8720 (neuralgia of the sciatic nerve).

Given that there is a diagnosis of bilateral paralysis of the sciatic nerve, it is more appropriate to rate the bilateral peripheral neuropathy of the lower extremities under Diagnostic Code 8520.

Regardless, the Board notes that Diagnostic Code 8720, neuralgia relating to impairment of the sciatic nerve, and Diagnostic Code 8520, paralysis of the sciatic nerve, are rated identically.  Under this code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8720.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The record on appeal demonstrates that, in addition to peripheral neuropathy secondary to hydrocarbon exposure, medical professionals have diagnosed lumbar radiculopathy, diabetic peripheral neuropathy, and myopathy.  The Board, however, is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In a September 2013 VA examination report, the examiner indicated that the Veteran had overlapping symptoms and physical findings that most likely represented a combination of diagnoses.  The examiner noted that since she had not previously examined the Veteran, it was not possible to discern which disorder primarily contributes to the findings.  In a May 2014 VA examination, that same examiner reiterated that the Veteran had overlapping symptoms and physical findings that most likely represented a combination of diagnoses. 

In light of the above, the Board finds that the medical evidence does not differentiate between symptomatology attributed to the service-connected peripheral neuropathy and symptomatology attributed to non-service-connected disorders.  Therefore, the Board finds that all neurological symptomatology in the lower extremities will be attributed to the service-connected peripheral neuropathy in the lower extremities.

Analysis

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that 20 percent disability ratings, but no higher, for peripheral neuropathy of the bilateral lower extremities is warranted for the period since January 30, 2009.

As noted above, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  The Veteran experienced numbness and pain and multiple VA examinations noted diminished reflexes as the September 2013 and May 2014 VA examiners found that the reflexes were absent bilaterally at the knees and ankles.  Additionally, the Veteran testified that he could stand for no more than 10 minutes due to excruciating pain and that the pain in his legs caused him to stumble and fall often while the Veteran's friend also noted that the Veteran had a hard time standing, walking, standing up and sitting down due to his peripheral neuropathy.

As noted above, under Diagnostic Code 8520, a 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.   As a result and when affording the Veteran the benefit of the doubt, the Board finds that 20 percent disability evaluations are warranted for the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities for the period since January 30, 2009.

However, evaluations in excess of 20 percent for the peripheral neuropathy of the bilateral lower extremities have not been demonstrated by the evidence of record at any point since January 30, 2009.  While the Veteran had numbness, pain and diminished reflexes, there was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  Again, the September 2013 and May 2014 VA examiners also specifically indicated that the Veteran only had mild incomplete paralysis of the sciatic nerve bilaterally.  

As a result, the Board finds that 20 percent ratings, but no higher, are warranted for the period since January 30, 2009 as the Veteran has exhibited symptoms consistent with moderate incomplete paralysis in the left and right lower extremities.  


II.  TDIU

Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

In February 2013, the Veteran testified at a videoconference conference that he stopped working because of his service-connected disabilities.  Thus, the issue of entitlement to a total disability rating based on individual unemployability was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  




Period prior to September 25, 2013

For the period prior to September 25, 2013, the Veteran was service connected for peripheral neuropathy of the left lower extremity at a 20 percent rating, for peripheral neuropathy of the right lower extremity at a 20 percent rating, for degenerative arthritis of the lumbar spine at a 10 percent rating, for neuropathy of the upper left extremity at a 10 percent rating, for neuropathy of the upper right extremity at a 10 percent rating, for tinnitus at a 10 percent rating, for bilateral hearing loss at a noncompensable evaluation and for erectile dysfunction at a noncompensable evaluation.  The Veteran's had a combined disability rating of 60 percent, with special monthly compensation under 38 U.S.C.A. § 1114, subsection (k); 38 C.F.R. § 3.350 (a) for loss of a creative organ.

The Board observes that for the period prior to September 25, 2013, the Veteran did not have one service-connected disability rated at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent.  As such, the criteria for a schedular TDIU under 38 C.F.R. § 4.16 (a) are not met.  

On review of the record, the Board finds that for the period prior to September 25, 2013, the Veteran was not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted.  

The Veteran has maintained that he is unemployable due to the effects of his service-connected disabilities.   

The record demonstrates that the Veteran was formerly employed as a material handler of steel and worked primarily in construction.  It therefore appears that his prior work experience involved mostly manual labor, and not sedentary work.  That alone, however, does not necessarily mean that the Veteran for this time period was not able to secure or follow a substantially gainful sedentary occupation.

As noted above, the evidence clearly reveals that for the period prior to September 25, 2013, the Veteran had significant impairment resulting from his service-connected disabilities that had been found to inhibit his ability to work in manual labor jobs.  While the Board is sympathetic for the restrictions that encompassed these disabilities, the evidence clearly demonstrates that the Veteran's service-connected disabilities did not preclude all forms of employment.  

Notably, the May 2012 VA examiner indicated that the Veteran's peripheral nerve condition had impacted his work as he had not been working since November 2008.  However, the March 2009 VA noted that the effect of the Veteran's peripheral neuropathy on his daily activities was moderate while the December 2010 VA examiner noted that the Veteran's occupation was not affected by his condition(s).  

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment for the period before September 25, 2013.  

Accordingly, the Board finds that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

Period Since September 25, 2013

For the period since September 25, 2013, the Veteran is service connected for peripheral neuropathy of the left lower extremity at a 20 percent rating, for peripheral neuropathy of the right lower extremity at a 20 percent rating, for peripheral neuropathy (femoral) of the left lower extremity at a 10 percent rating, for peripheral neuropathy (femoral) of the right lower extremity at a 10 percent rating, for degenerative arthritis of the lumbar spine at a 10 percent rating, for neuropathy of the upper left extremity at a 10 percent rating, for neuropathy of the upper right extremity at a 10 percent rating, for tinnitus at a 10 percent rating, for bilateral hearing loss at a noncompensable evaluation and for erectile dysfunction at a noncompensable evaluation.  The Veteran's currently has a combined disability rating of 70 percent, with special monthly compensation under 38 U.S.C.A. § 1114, subsection (k); 38 C.F.R. § 3.350 (a) for loss of a creative organ.

Notably, in its March 2016 decision, the Board granted separate 10 percent ratings for peripheral neuropathy (femoral) of the left lower extremity and peripheral neuropathy (femoral) of the right lower extremity, both effective September 25, 2013.  As a result, the Veteran now has a combined rating of 50 percent for those disorders of common etiology (peripheral neuropathy of the bilateral extremities rated as 20 percent disabling each and peripheral neuropathy (femoral) of the bilateral lower extremities rated each at 10 percent disabling).   

Accordingly, from September 25, 2013, the Veteran has a combined 70 percent evaluation.  In addition, the Veteran has had at least one disability, based on common etiology, rated at 40 percent throughout this period.  Therefore, for the period since September 25, 2013, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  

Here, the central inquiry is again whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Considering the governing legal authority in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Veteran has maintained that he is unemployable due to the effects of his service-connected disabilities.

However, most probative evidence clearly demonstrates that the Veteran's service-connected disabilities do not preclude all forms of employment.

As noted above, the Veteran previously worked as a steel handler and last worked as a clerk for Home Depot in April 2009.  On his July 2013 VA Form 21-8940, he indicated that he completed 3 years of high school and also achieved a degree in environmental facilities technologies from a trade school in Tucson, Arizona.

The Board notes that while the evidence of record does indicate that that Veteran's service-connected disabilities interfered with employment that required physical exertion, they do not render the Veteran unable to obtain or maintain substantially gainful employment.  

As noted, the May 2014 VA examiner noted that the Veteran could not do prolonged walking or standing and was unable to climb ladders, run, lift or carry heavy or moderate weight objects and that if the Veteran's educational and work experience was such that he would be unable to obtain other than this type of work, then he would be unable to obtain or retain substantially gainful employment based upon his service-connected disabilities.  Additionally, in a January 2017 Vocational Employability Assessment, a rehabilitation counselor opined that it was more likely than not that the Veteran was unable to secure and follow a substantially gainful occupation, to include sedentary employment as a result of the Veteran's service-connected disabilities.  

However, the limitations noted by the VA examiners specifically address the physical limitations surrounding potential employment.  Notably, the September 2013 VA examiner also indicated that most of the Veteran's jobs required heavy lifting and strenuous work and that the Veteran was limited to work requiring no prolonged walking or standing and no heavy lifting or carrying.  These noted physical limitations alone again do not necessarily mean that the Veteran is not able to secure or follow a substantially gainful sedentary occupation.

In this regard, the Board is cognizant that the conclusion as to whether someone is unemployable is not a medical determination, but rather a legal determination.  Thus, the Board has looked to the specific symptoms and manifestations of his service-connected disabilities, particularly with respect to those likely to cause practical functional impairment in an occupational setting.  Here, while the Veteran was previously employed in positions that involved physical labor and he has significant limitations with physical labor, it cannot be said, based on the overall degree of disability, that the Veteran is precluded from other forms of substantially gainful employment due to his service-connected disabilities.  

The Board notes again that the May 2014 VA examiner again opined that if the Veteran's educational and work experience was such that he would be unable to obtain other than manual type of work, then he would be unable to obtain or retain substantially gainful employment based upon his service-connected disabilities.  
Additionally, the rehabilitation counselor in a January 2017 Vocational Employability Assessment opined that it was more likely than not that the Veteran was unable to secure and follow a substantially gainful occupation, to include sedentary employment as a result of his service-connected disabilities.  The counselor's conclusions were reached via the rationale that the Veteran's work history and educational background did not present him with sufficient skills for work classified as sedentary.  However, the Veteran completed 3 years of high school and achieved an associate's degree from a trade school which demonstrates that the Veteran's background could also be conducive to sedentary labor.

As a result, the Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  

Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 70 percent rating which he is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

In sum, the Board has found the Veteran to not be unemployable due to his service-connected disabilities.  Accordingly, the criteria for entitlement to a TDIU are not met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Both Periods 

As a final point, the Board again that the Veteran has been found totally disabled, for SSA purposes.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and 
regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the other evidence.  



ORDER

Entitlement to a 20 percent rating for peripheral neuropathy of the left lower extremity involving the sciatic nerve for the period since January 30, 2009 is granted.

Entitlement to a 20 percent rating for peripheral neuropathy of the right lower extremity involving the sciatic nerve for the period since January 30, 2009 is granted.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


